1 This presentation is not complete without the accompanying statements made by management onMay 22, 2008. A replay is availableon PG&E Corporation’s homepage at www.pge-corp.com. Investor ConferenceMay 22, 2008Sonoma, California PG&E Corporation Investor Conference May 22, 2008 Sonoma, California 2 This presentation contains forward-looking statements regarding management’s guidance for PG&E Corporation’s 2008 and 2009 earnings per share from operations,targeted compound average growth rate for earnings per share from operations over the 2007-2011 outlook period, as well as management’s projections regardingPacific Gas and Electric Company’s (Utility) capital expenditures, rate base and rate base growth. These statements are based on current expectations whichmanagement believes are reasonable including that the Utility’s rate base averages $18.2 billion in 2008 and $20.3 billion in 2009, that the Utility earns at least itsauthorized rate of return on equity, that the Utility’s ratemaking capital structure is maintained at 52 percent equity, and that the Utility is successful in implementing itsinitiatives to become more efficient and reduce costs. Actual results may differ materially. Factors that could cause actual results to differ materially include: §The Utility’s ability to manage capital expenditures and operating costs within authorized levels and recover costs through rates in a timely manner; §the outcome of regulatory proceedings, including pending and future ratemaking proceedings at the California Public Utilities Commission (CPUC) andthe Federal Energy Regulatory Commission; §the adequacy and price of electricity and natural gas supplies, and the ability of the Utility to manage and respond to the volatility of the electricity andnatural gas markets; §the effect of weather, storms, earthquakes, fires, floods, disease, other natural disasters, explosions, accidents, mechanical breakdowns, acts ofterrorism, and other events or hazards on the Utility’s facilities and operations, its customers, and third parties on which the Utility relies; §the potential impacts of climate change on the Utility’s electricity and natural gas business; §changes in customer demand for electricity and natural gas resulting from unanticipated population growth or decline, general economic and financialmarket conditions, changes in technology including the development of alternative energy sources, or other reasons; §operating performance of the Utility’s Diablo Canyon nuclear generating facilities (Diablo Canyon), the occurrence of unplanned outages at DiabloCanyon, or the temporary or permanent cessation of operations at Diablo Canyon; §whether the Utility is able to maintain the cost efficiencies it has recognized from the completed initiatives to improve its business processes andcustomer service, and identify and successfully implement additional cost saving measures; §whether the Utility incurs substantial unanticipated expense to improve the safety and reliability of its electric and natural gas systems; §whether the Utility is able to achieve the CPUC’s energy efficiency targets and timely recognize any incentives the Utility may earn; §the impact of changes in federal or state laws, or their interpretation, on energy policy and the regulation of utilities and their holding companies; §the impact of changing wholesale electric or gas market rules, including the California Independent System Operator’s new rules to restructure theCalifornia wholesale electricity market; §how the CPUC administers the conditions imposed on PG&E Corporation when it became the Utility’s holding company; §the extent to which PG&E Corporation or the Utility incurs costs and liabilities in connection with litigation that are not recoverable through rates, fromthird parties, or through insurance recoveries; §the ability of PG&E Corporation and/or the Utility to access capital markets and other sources of credit in a timely manner on favorable terms; §the impact of environmental laws and regulations and the costs of compliance and remediation; §the effect of municipalization, direct access, community choice aggregation, or other forms of bypass; §The impact of changes in federal or state laws, policies or regulations; and §other risks and factors disclosed in PG&E Corporation’s and the Utility’s 2007 Report on Form 10-K and other reports filed with the SEC. Cautionary Language RegardingForward-Looking Statements 3 Agenda For Today 4 Performance Outlook Peter Darbee Chairman, CEO and President, PG&E Corporation 5 Today’s Key Takeaways §PG&E has a plan to deliver on its financialobjectives §Management is committed to execute on plan §PG&E is on track to achieve its guidance 6 Top 5 Analyst Questions 1. How will you achieve 8% growth rate? 2. What are the risks to your growth targets? 3. How are you achieving your efficiencyimprovements? 4. What is the CapEx outlook? 5. What are your equity and financing needs? 7 8% CAGR in EPS PCG: Investment Case §PCG offers competitive growth in a constructiveregulatory environment with an attractive valuation: §$13 billion planned CapEx 2008-2011 §85% of CapEx approved §11.45% weighted ROE on 52% equity §High-performing, low-carbon generation §Decoupled revenues §Sustainable dividend, growing in-line with EPS 8 PG&E Vision 9 PG&E Goals §Customer Loyalty §Employee Engagement §Environmental Leadership §Deliver for Shareholders Exhibit 99 10 §Climate change, GHG legislation and energyindependence §Founding member of U.S. Climate Action Partnership and aleading voice in global climate change §Commitment to renewable energy sources §Over 1,000 MW of contracted solar capacity §“First look” at new technologies §Environmental stewardship §Nationally-recognized plan for cost-effective constructionand maintenance in compliance with endangered speciesrequirements. Environmental Leadership 11 Customer and Community Focus §Climate Smart §Corporate Citizenship §Supplier Diversity Award §E-Source: Website ranked 1 of 111 §Habitat for Humanity §$1.2 M in solar installations 12 2008 Business Priorities §Deliver on Financial Objectives §Focus on Customer Service and Satisfaction §Identify and Capture Operating Efficiencies §Ensure Workforce Readiness and Alignment §Improve System Reliability 13 Financial Objectives Chris Johns Senior Vice President, CFO, Treasurer, PG&E Corporation 14 2008 Business Priorities §Deliver on Financial Objectives §Focus on Customer Service and Satisfaction §Identify and Capture Operating Efficiencies §Ensure Workforce Readiness and Alignment §Improve System Reliability 15 Delivering on Financial Objectives §Invest in needed infrastructure §Ensure adequate liquidity §Meet EPS targets §Generate strong cash flow 16 EPS from Operations* *Reg G reconciliation to GAAP for 2007 EPS from Operations, and 2008 and 2009 EPS Guidance available in Appendix and atwww.pge-corp.com Confirming EPS Guidance §EPS from Operations Guidance: §2008 guidance of $2.90-$3.00 per share §2009 guidance of $3.15-$3.25 per share §8% targeted CAGR 2007-2011 17 2007 BaseForecastRate Base Growth (+9% to 10%) Add’l CapEx (+1 to 3%) New Shares (-3% to- 5%) $2.70-$2.80 8% CAGR 2007- 2011 8% 10% 6% 2007Guidance { Range % CAGR 2007-2011 18 $ MM $500 $1,000 $1,500 $2,000 $2,500 $3,000 $3,500 $4,000 Common Plant $260 $230 $200 $250 SmartMeter Program $260 $330 $260 $220 Gas Transmission $230 $200 $175 $200 Electric Transmission $550 $580 $660 $750 Generation $1,100 $750 $530 $260 Distribution $1,300 $1,200 $1,200 $1,350 2008 2009 2010 2011 Projects not included in forecasts include: SmartMeterTM
